*1097The record contains substantial evidence to support the respondents’ determination terminating the petitioner’s participation in the Section 8 Housing Choice Voucher Program (see 24 CFR 982.552 [b] [2] [2010]; Matter of Friend v Mulligan, 16 AD3d 685, 686 [2005]; Matter of Douglas v Lannert, 272 AD2d 327 [2000]). In addition, the notice of termination adequately apprised the petitioner of the violations upon which the termination of her benefits from the program was based (see Matter of Block v Ambach, 73 NY2d 323, 333 [1989]; Matter of Friend v Mulligan, 16 AD3d at 686).
The petitioner’s remaining contentions are without merit. Dillon, J.P, Angiolillo, Florio and Dickerson, JJ., concur.